Order, Supreme Court, New York County, entered March 15, 1972, insofar as it denied defendants-appellants’ motion to dismiss the complaint for failure to state a cause of action, is unanimously reversed, on the law, the motion granted, the complaint dismissed and the action severed as to defendants-appellants, without costs and without disbursements. The complaint, as amplified by the bill of particulars, establishes that plaintiff’s employment was solely by defendant Museum Print Editions, Inc., and that a viable cause of action is stated only as against that defendant. It is clear that all agreements were made for and on behalf of only the defendant Museum, and with reference to the fifth cause of action which Special Term found sufficient, the record reveals that the expenses were advances on behalf of Museum and there is nothing to indicate that any of the other defendants were to be held responsible in their own behalf. In an attempt to establish a cause of action against the individual and other corporate defendants, plaintiff argues that he has established facts tending to show the domination and control of Museum by the appellants so as to render them liable for Museum’s debts. All that is alleged, however, are facts showing interlocking directorships and stockholdings and such in and of itself forms an insufficient basis upon which to pierce the corporate veil. (See Rapid Tr. Subway Constr. Co. v. City of New York, 259 N. Y. 472.) Concur—McGivern, J. P., Nunez, Kupferman, McNally and Tilzer, JJ.